Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 1 of 11 - Page ID#: 5
                                                                      EXHIBIT B
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 2 of 11 - Page ID#: 6
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 3 of 11 - Page ID#: 7
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 4 of 11 - Page ID#: 8
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 5 of 11 - Page ID#: 9
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 6 of 11 - Page ID#: 10
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 7 of 11 - Page ID#: 11
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 8 of 11 - Page ID#: 12




                             COMMONWEALTH OF KENTUCKY
                                BOONE CIRCUIT COURT
                                    DIVISION III
                                 CASE NO. 20-CI-00519


 JAMES CHRISTOPHER CRIDER                                                             PLAINTIFF

 v.

 LUTE SUPPLY, INC., ET AL.                                                           DEFENDANTS


                               *** FILED ELECTRONICALLY***


                     MOTION TO ADMIT ATTORNEY PRO HAC VICE


                                      NOTICE OF HEARING

        Please take notice that the hearing on Plaintiff’s Motion to Admit Attorney Pro Hac Vice

 shall be scheduled to take place telephonically on June 23, 2020 at 9:00 a.m. in the Boone County

 Circuit Court. Counsel may be reached at the following numbers: Christopher P. Finney – (513)

 943-6650 and Stephen E. Imm – (513) 943-5678.

                                              MOTION

        Attorney Stephen E. Imm, pursuant to SCR 3.030, hereby requests admission pro hac vice

 before this honorable court to serve as co-counsel for Plaintiff in this case. Attorney Imm has been

 licensed to practice law in the state of Ohio since 1987.

        Undersigned counsel and co-counsel have submitted an Out-of-State Certification Request

 with the Kentucky Bar Association and paid the required fee. A copy of the Certification is
                                                                                                        MOT : 000001 of 000003




 attached.

        Undersigned counsel will continue to serve actively as co-counsel. and will participate in

 any trials arising out of this matter and/or other hearing as the Court requires.
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 9 of 11 - Page ID#: 13




        Attorney Imm hereby subjects himself to the jurisdiction and rules of the Court governing

 professional conduct.

        WHEREFORE, the undersigned counsel respectfully requests that this Court enter an order

 of admission pro hac vice for purposes of this cause only.

                                      Respectfully submitted,

                                      /s/ Christopher P. Finney
                                      Christopher P. Finney (85250)
                                      Stephen E. Imm (OH#0040068/PHV ID: PH32541649)
                                      FINNEY LAW FIRM, LLC
                                      4270 Ivy Pointe Blvd., Suite 225
                                      Cincinnati, Ohio 45245
                                      (513) 943-5678
                                      (513) 943-6669-fax
                                      Stephen@finneylawfirm.com
                                      chris@finneylawfirm.com
                                      Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and accurate copy of the foregoing was

 served this 19th day of May 2020 via ordinary mail upon the following:

 Lute Supply, Inc.
 c/o Branch Manager, Statutory Agent
 3412 Winchester Ave.
 Ashland, KY 41101
 Defendant

 And

 Seth Ankrom
 3412 Winchester Ave.
 Ashland, KY 41101
 Defendant
                                      /s/ Christopher P. Finney
                                                                                                    MOT : 000002 of 000003




                                      Christopher P. Finney (85250)
                                      Stephen E. Imm (OH#0040068/PHV ID: PH32541649)




                                                 2
5/14/2020Case:    2:20-cv-00081-WOB-EBA Doc   #: No.
                                         Invoice 1-2200049280
                                                       Filed:- Kentucky
                                                               06/02/20      Page: 10 of 11 - Page ID#: 14
                                                                        Bar Association



                   Kentucky Bar Association
                   514 West Main Street
                   Frankfort, KY 40601 -1812                                                       Invoice
                   (502) 564-3795


                                                                            Date                       Invoice #
                                                                          5/12/2020                200049280


   Bill To                                                      Recipient Information
   Christopher Finney                                           Stephen Imm
   4270 Ivy Pointe Blvd.                                        4270 Ivy Pointe Blvd.
   Suite 225                                                    Suite 225
   Cincinnati, OH 45245                                         Cincinnati, OH 45245
   United States                                                United States


                                                                Terms                                  Due Date

                                                                Due on receipt                         5/12/2020


      Date         Qty                            Description                              Price             Totals

   5/12/2020        1       Pro Hac Fee (Amount includes a 3.50%                            $320.85            $320.85
                            Administrative Processing Fee)

                                                                                          Sub-Total            $320.85

                                                                                               Total           $320.85



  Payments/Refunds
      Date         Qty                            Description                              Price             Totals

   5/12/2020        1       Payment via Credit Card (using card xxxxxxxxxxxx1905)          ($320.85)          ($320.85)
                            Applied to invoice on 5/12/2020 12:17:07 PM

                                                                           Total Payments/Refunds             ($320.85)

                                                                                        Balance Due                $0.00

   Comments:
   The Kentucky Bar Association certifies that Stephen Imm has paid the per-case fee of $310.00 on 5/12/2020 for
   the Boone Circuit Court case #20-CI-00519 as required in SCR 3.030(2).
   Pro hac vice #PH32541649




                                                                                                                                 MOT : 000003 of 000003




https://www.kybar.org/members/invoice_view.asp?id=702F3935-FB8B-4311-A458-BDB40AA5F3CB                                     1/1
Case: 2:20-cv-00081-WOB-EBA Doc #: 1-2 Filed: 06/02/20 Page: 11 of 11 - Page ID#: 15




                                 COMMONWEALTH OF KENTUCKY
                                    BOONE CIRCUIT COURT
                                        DIVISION III
                                     CASE NO. 20-CI-00519


  JAMES CHRISTOPHER CRIDER                                                             PLAINTIFF

  v.

  LUTE SUPPLY, INC., ET AL.                                                        DEFENDANTS


                                 *** FILED ELECTRONICALLY***

          ORDER GRANTING MOTION TO ADMIT ATTORNEY PRO HAC VICE


         This matter having come before the Court on Plaintiff’s Motion to Admit Attorney Pro Hac

  Vice, the Court being in all ways advised, and the appropriate fee having been paid to the Kentucky

  Bar Association,

         IT IS HEREBY ORDERED that Attorney Stephen E. Imm shall be admitted to practice

  pro hac vice in this matter.

         SO ORDERED this _____ day of ___________________ 2020.




                                               ________________________________________
                                               Judge James R. Schrand



                                                                                                        TD : 000001 of 000001
